DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims 23-41 are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
The claim language provided in Applicant’s amendment (dated 19 January 2022) distinguishes Applicant’s invention over the cited prior art of record. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage devices storing software instructions executable by the computing system to perform the computerized method comprising:
accessing a plurality of weighted sensor data streams associated with a corresponding plurality of sensors of a mixed reality device;
for each of the plurality of weighted sensor data streams, determining:
a handedness estimate identifying either a right hand or a left hand of a user of the mixed reality device as predicted active hand, and
a confidence level that the handedness estimate is accurate;
in response to determining that all of the handedness estimates are congruent, outputting a handedness prediction indicating the congruent handedness estimate;
in response to determining that the handedness estimates are not congruent, determining the handedness prediction based on one or more of the handedness estimates associated with highest confidence levels;
determining whether a handheld input device is idle based at least on one or more of movement data or orientation data of the handheld input device; and
providing the handedness prediction and idle determination to an application executing on the mixed reality device.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN EARLES/Primary Examiner, Art Unit 2625